Title: The Warning No. IV, [27 February 1797]
From: “Americus”,Hamilton, Alexander
To: 



[New York, February 27, 1797]

The emissaries of France when driven from every other expedient for extenuating her depredations have a last refuge in the example of Great Britain. The Treatment which we receive from France (say they) is not worse than that which was received from Great Britain. If this apology were founded in fact it would still be a miserable subterfuge. For what excuse is it to France, or what consolation to us, that she, our boasted friend and benefactress, treats us only not worse, than a Power which is stigmatised as an envious rival and an implacable foe?
The conduct of Great Britain appealed to in justification of France was admitted by all to be inexcuseable. The Gallic Faction thought it so extreme as to call for immediate reprisals. The real patriots differed from them only in thinking that an armed negotiation to end in reprisals, if unattended with success was preferrable to immediate hostilitity. How dare the men, who at that period were the clamorous champions of our national dignity, how dare they (I ask) now to stand forth the preachers, not of moderation (for in the propriety of this all unite) but of tame submission, but of a servilitity abject enough to love and cherish the hand which despoils us, to kiss the Rod which stings us with unpro[vo]ked lashes? What logic what magic can render innocent or venial in France that which was so critical and odious in Great Britain?
The pretext (we know) of France is that we have permitted Great Britain to treat us in the same manner and that she acts on the principle of a just retaliation; and her deluded or debauched adherents are mean or prostitute enough to reecho the excuse.
Let us grant for argument sake all that can be pretended on this subject namely that through want of energy in our administration or from the opinion which it entertained of the situation of the country, there has been too much patience under the oppressions of Great Britain—is this really a justification to France? Is a defect of vigour in the Government of one country, or an under estimate of ill means for repelling injury, a sufficient cause for another Government lavish in professions of friendship, to imitate towards it the aggressions which it has suffered from another? What in private life would be said of the man, who calling himself the friend of another, because the last had too passively allowed a third, the enemy of both, to wrest from him a portion of his property, should deduce from this a pretext to strip him of the remainder? Has language epithets too severe for such a character? Is not the guilt of unjust violence, in a case like this aggravated by that of hypochrisy and perfidy?
But this is not our only reply. The truth is (and a truth we may boldly proclaim) that we never did tolerate the aggressions of Great Britain; that we have steadily resisted them and resisted with success. In the respectable attitude of an armed negotiation, seconded by the self-denying and very influential measure of an embargo—we sent to demand a revocation of the orders under which we suffered and retribution for the losses we had sustained. The orders were revoked and the retribution has been stipulated and the stipulation is in a course of honourable and liberal execution. The redress of ancient grievances on the ground of a reciprocity demanded by every principle of rectitude, has been superadded to that of more recent ones. Our flag at this moment proudly waves on the ramparts, which had been so long detained from us; and Indian butcheries along the whole extent of our vast frontier have been terminated. More than this: the Redress obtained from Great Britain was a principal c⟨ause⟩ of the happy accommodation of our dispute with Spain of the recognition of our right to navigate the Missi[ssi]ppi and of the establishment of a Southern boundary equal to our most sanguine wishes.
   
   Note This consequence was foreseen & foretold. And the prediction is confirmed by that part of the declaration of war of Spain against B which makes it a charge against the latter that in the Treaty with the U S she had “no respect or consideration for the known rights of Spain” and in the sudden disappearance after that Treaty of the obstacles which had so long impeded our negotiations with Spain.

 These are the fruits (and immense fruits they are) of a vigorous though temperate resistance to the aggressions of Great Britain.
’Tis therefore in every sense false that our Government has permitted Great Britain to do as France is now doing. Except here and there, the accidental irregularity of the Command of a particular Ship—there is not one clear right which the laws of nations intitle us to cla⟨im⟩ that is not now respected by Great Britain, and to a degree unusual in the history of the treatment of neutral nations by great belligerent powers.
It follows, that the suggestion on which France bottoms her ill treatment of us is a frivolous and colourless pretext. Tis to confound all just ideas to consider a temporary forbearance as a permission or acquiescence—to pretend to retaliate upon an injured party the injury which it has endured from another, to pretend above all to retaliate that injury after it is passed, has ceased, and has been redressed. We are bound to conclude that our real crime in the eye of France is that we had the temerity to think and to act for ourselves, & did not plunge headlong into War with G B that the principal streams of our commerce from the national relations of demand and supply flow through the channels of her commerce and that the booty which its offers to rapacity exceeds the organised means of protextion.
But a Country containing five millions of people, the second in the number of its Seamen that sinew of maritime power with an export of sixty millions, understanding its rights not deficient in spirit to vindicate them, if compelled against its will to exert its strength and resources, will under the guidance of patriotic and faithful councils be at no loss to convince its despoilers that there is as much folly as wickedness in such a Calculation. This reflection ought at once to console and animate us though the remembrance of former friendship & a spirit of virtuous moderation will induce us still to wish that there may [be] some error in appearances that the views of France are not as violent & as hostile as they seem to be—that an amicable explanation may still dispel the impending clouds and brighten the political horison with a happy reconciliation.
